Citation Nr: 1415952	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for burning feet.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a thoracic spine disability, to include as secondary to a right shoulder disability.

6.  Entitlement to service connection for a thoracic spine disability, to include as secondary to a right shoulder disability.

7.  Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to December 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 Travel Board hearing at the RO.  A copy of the hearing transcript is of record.  

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) paperless claims system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a thoracic spine disability, to include as secondary to a right shoulder disability, and entitlement to service connection for a bilateral leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for a low back disability, service connection for burning feet, service connection for a right shoulder disability, and service connection for a thoracic spine disability, to include as secondary to a right shoulder disability, were initially denied in an unappealed July 2002 rating decision.  

2.  With regard to the claims for service connection for a low back disability and service connection for burning feet, evidence added to the record since the July 2002 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating these claims.

3.  With regard to the claims for service connection for a right shoulder disability and service connection for a thoracic spine disability, to include as secondary to a right shoulder disability, evidence added to the record since the July 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and it raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claims for service connection for a low back disability and service connection for burning feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received to reopen the claims for service connection for a right shoulder disability and service connection for a thoracic spine disability, to include as secondary to a right shoulder disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                              I.  VA's Duties to Notify & Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Appropriate notice was provided via a July 2009 letter. 

As for the duty to assist, VA has obtained records of treatment reported by the Veteran, including available service treatment records (STRs), VA medical center (VAMC) records and private medical records.  Additionally, VA has obtained the Veteran's records from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  In the present case, a VA examination was provided to the Veteran in March 2011.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements. 

II.  New and Material Evidence

The Veteran's claims for entitlement to service connection for a low back disability, burning feet, a right shoulder disability, and a thoracic spine disability, to include as secondary to a right shoulder disability, were initially denied in a July 2002 rating decision.  The RO found there was a lack of evidence of a nexus between an in-service injury and current disability and denied the Veteran's claim for service connection for a low back disability.  The claim for burning feet was denied as there was no evidence showing an in-service injury and no evidence of a nexus between the current disability and service.  No current diagnosed right shoulder disability was shown, so the Veteran's service connection claims for a right shoulder disability and a thoracic spine disability secondary to a right shoulder disability were denied.  The Veteran did not appeal the July 2002 denial and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence received since the July 2002 rating decision includes SSA records, private medical treatment records, a March 2011 VA examination, hearing testimony from March 2012 and various written statements from the Veteran.  The evidence also includes a current diagnosis of a right shoulder disability.  See VA Examination, March 2011 (diagnosis of right shoulder post acromioplasty, arthroscopy and distal clavicle resection and calcific tendinitis).  All of this evidence is new, as it was not of record at the time of the July 2002 Board decision.  

With regard to the claims for service connection for a low back disability and burning feet, this evidence is not material as it does not relate to an unestablished fact necessary to substantiate these claims.  The new records merely document the Veteran's current low back and burning feet complaints and therefore pertain to the presence of current disabilities, elements of service connection that were already established at the time of the prior denial of these claims.  The new evidence does not provide necessary evidence of a link between the Veteran's low back and burning feet conditions and active duty service. 

The record contains several recent statements and testimony from the Veteran reporting that he incurred injuries during active duty that caused his low back and burning feet disabilities.  The credibility of these statements is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  While the Board must presume the credibility of the reported history from the Veteran, the statements are cumulative and redundant of contentions at the time of the previous denial of service connection and cannot constitute new and material evidence.   

Accordingly, the record does not contain any new competent evidence of a link between the Veteran's low back and burning feet conditions and active duty.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claims for service connection for a low back disability and service connection for burning feet.  

However, new medical evidence shows the Veteran is currently suffering from a diagnosed right shoulder condition.  As such, the new medical evidence relates to an unestablished fact that is necessary to substantiate the Veteran's claim for service connection for a right shoulder disability and service connection for a thoracic spine disability secondary to a right shoulder disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").   

Thus, the Board finds that new and material evidence sufficient to reopen service connection for a right shoulder disability and service connection for a thoracic spine disability, to include as secondary to a right shoulder disability, has been received and these claims are reopened.  


ORDER

New and material evidence not having been submitted, reopening of the claim for a low back disability is denied.

New and material evidence not having been submitted, reopening of the claim for burning feet is denied.

New and material evidence having been submitted, the claims for service connection for a right shoulder disability and service connection for a thoracic spine disability, to include as secondary to a right shoulder disability are reopened.  To this extent only, the appeal is granted. 


REMAND

A remand is necessary for additional evidentiary development of the Veteran's claims of service connection for a right shoulder disability, service connection for a thoracic spine disability, to include as secondary to a right shoulder disability, and service connection for a bilateral leg condition.

In March 2011, the Veteran underwent a VA joints examination.  The Veteran was diagnosed with right shoulder post acromioplasty, arthroscopy and distal clavicle resection and calcific tendinitis.  The VA examiner noted the Veteran's in-service right shoulder injury, separation diagnosis of occasional subdeltoid bursitis of the right shoulder and post-service right shoulder treatment.  The VA examiner found that the Veteran suffers from a current chronic right shoulder condition.  However, she opined that was less likely as not that the Veteran's current chronic right shoulder condition is caused by or a result of his in-service right shoulder trauma.  The rationale provided was that current X-rays of the Veteran's right shoulder show calcific tendonitis and minimal degenerative joint disease.  The VA examiner then discussed supraspinatus tendonitis generally, but not as it specifically relates to the Veteran.  The VA examiner did not clearly explain why current X-ray findings prove that the Veteran's current right shoulder condition is not related to service.  Overall, the Board finds the VA examiner's discussion of the Veteran's right shoulder condition to be unclear and the rationale to be lacking.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Also in March 2011, the Veteran received a VA examination of his bilateral legs.  The diagnosis was minimal degenerative joint disease of the right tibia.  The VA examiner stated that the Veteran does have a current chronic right shin condition, but that it is less likely than not that this condition is caused by or a result of his in-service right shin tendonitis and suspected stress fracture.  The rationale provided was that current X-ray evidence does not show the Veteran has a stress fracture and he is pain free in his right knee and ankle.  The Board notes that during the VA examination, the Veteran complained of constant aching pain in his right shin.  The VA examiner stated that the right shin condition "may be" a radicular pain originating from the Veteran's low back.  The Board finds the VA examiner's opinion to be inadequate as she did not specifically address why the Veteran's current chronic shin condition was not related to his in-service right shin tendonitis.  Additionally, no clear etiology for the Veteran's chronic right shin condition was provided.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  
Thus, an addendum opinion is required to clarify whether the Veteran's currently diagnosed chronic right shoulder condition and chronic right shin condition are related to his active duty service.  These opinions must be supported by full, complete and clear rationales.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not been afforded a current VA examination for his claim of service connection for a thoracic spine disability, to include as secondary to a right shoulder disability.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that his in-service right shoulder injury has caused his current thoracic spine disability.  The Veteran's STRs show that in April 1987, the Veteran was provided an X-ray for his right shoulder due to a blunt trauma sustained while playing football.  Although the X-ray found no gross abnormalities, it was noted that the films were suboptimal.  Another X-ray was conducted in April 1987, and there was an incidental finding of "moderate rotoscoliosis of the thoracic spine with convexity to the right."  Upon separation from service in October 1989, the Veteran complained of a history of swollen or painful joints, painful or trick shoulder or elbow and recurrent back pain.  It was noted on the Veteran's separation Report of Medical History that he suffered from occasional subdeltoid bursitis of the right shoulder.  Post-service, the record shows that the Veteran sought treatment for right shoulder pain beginning in 1994 and was diagnosed with right shoulder calcific tendinitis.  The Veteran was diagnosed with thoracic scoliosis in 2000.

Scoliosis is "an appreciable lateral deviation in the normally straight vertical line of the spine."  Dorland's Illustrated Medical Dictionary 1681 (32nd ed. 2012).  While scoliosis may be congenital, it can also be caused or aggravated by certain diseases or events.  For example, scoliosis can be caused or aggravated by, among other things, the development of hip disease, improper posture, muscle paralysis, and rheumatism of the dorsal muscles.  Id.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Additionally, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of the applicable regulations.  See 38 U.S.C.A. §§ 1110, 1111; see also 38 C.F.R. § 3.303(c); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Winn v. Brown, 8 Vet. App. 510, 515-16 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"); Monroe, 4 Vet. App. at 515. 

In cases where the Veteran seeks service connection for a possible congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 396-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id.   Based on the Veteran's STRs, private medical records, and lay statements about incurrence of a right shoulder disorder during active duty service, which has caused his current thoracic scoliosis, the Board finds the Veteran should be afforded a VA examination to determine the nature and etiology of his current thoracic scoliosis condition.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has asserted that he received an in-service physical profile for his right shoulder condition and right shin condition.  Although the Veteran's available STRs have been obtained, his military personnel records have not.  These records might contain reference to his physical profile.  Therefore, on remand, the RO should obtain the Veteran's military personnel records.

The duty to assist requires the RO to make reasonable efforts to obtain relevant medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, recent private medical records should be obtained.  38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's service personnel records pertaining to his active duty service from September 1984 to December 1987.  If all of the Veteran's service personnel records cannot be located, a formal finding regarding the unavailability of these records should be issued, and the Veteran should be notified of such a finding.

2.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any right shoulder, back and leg issues since service.  After securing the necessary release(s), obtain these records.  In addition, obtain all updated treatment records from the Veteran's private physician, Dr. K. P., from February 2009 to the present.

3.  After completion of the foregoing, the RO should 
arrange for an addendum VA opinion from the same VA examiner who conducted the Veteran's March 2011 VA joints examination.  If this VA examiner is not available, the RO should arrange for an addendum VA opinion from an examiner with appropriate expertise.  The claims file and a copy of this remand should be made available to the examiner for their review.

Based on the March 2011 VA joints examination and current review of the record, the VA examiner should answer the following questions:

(a)  Does the Veteran have a current diagnosis of a 
chronic right shoulder condition?  If so, state the specific diagnosis.

(b)  Is it at least as likely as not (i.e. probability of 50 
percent or greater) that any currently diagnosed right shoulder condition(s) had its clinical onset in service or is otherwise related to active duty?

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing this opinion, the examiner should address the significance of the Veteran's September 1984 entrance examination finding his upper extremities were normal; April 1987 right shoulder football injury; April 1987 note documenting decreased motion of the right shoulder; April 1987 X-ray of the right shoulder, which was suboptimal but showed no gross abnormality; October 1989 report of medical history noting swollen or painful joints, painful or trick shoulder or elbow and occasional subdeltoid bursitis of the right shoulder; and continuing complaints and treatments for right shoulder issues since service.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

4.  After completion of the foregoing, the RO should 
arrange for an addendum VA opinion from the same VA examiner who conducted the Veteran's March 2011 VA leg examination.  If this VA examiner is not available, the RO should arrange for an addendum VA opinion from an examiner with appropriate expertise.  The claims file and a copy of this remand should be made available to the examiner for their review.

Based on the March 2011 VA examination and current review of the record, the VA examiner should answer the following questions:



(a)  Does the Veteran have a current diagnosis of a 
chronic leg condition, including a chronic right shin condition?  If so, state the Veteran's specific chronic diagnosis.

(b)  Is it at least as likely as not (i.e. probability of 50 
percent or greater) that any currently diagnosed leg condition(s) had its clinical onset in service or is otherwise related to active duty?

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing this opinion, the examiner should address the significance of the Veteran's September 1984 entrance examination, finding his lower extremities were normal; November 1984 note of right tibia mild swelling and tendinitis of the right shin; November 1984 X-ray of the right shin finding no stress fracture; December 1984 note of right leg pain, stress reaction (fx); October 1989 report of medical history, documenting swollen or painful joints and cramps in legs; the Veteran's lay testimony that during service he was put on a limited profile due to shin splints and was not supposed to run; and, the Veteran's post-service treatment for bilateral leg conditions.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  


5.  After completion of the foregoing, schedule the 
Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed thoracic spine condition(s).  The claims file, including a copy of this remand, must be made available to the reviewing examiner.  

The examiner is requested to provide the following information:

(a)  Are any of the thoracic spine conditions 
diagnosed on examination congenital abnormalities?  If so, are such conditions congenital defects or congenital diseases? 

Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990).

(b)  If the examiner identifies a congenital "defect," then 
he or she should express an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect.  If so, the examiner should express an opinion as to whether the identified superimposed disease or injury is related to the Veteran's active military service, including his in-service right shoulder injury.

(c)  If the examiner finds a congenital "disease," then 
he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service, including his in-service right shoulder injury. 

(d)  For any thoracic spine disability diagnosed on 
examination and determined by the examiner not to be a congenital abnormality, the examiner should opine whether it is clear and unmistakable (obvious or manifest, undebatable) that this disability existed prior to the Veteran's enlistment in September 1984.  If the examiner finds the non-congenital thoracic spine disability did pre-exist service, the examiner should express an opinion as to whether the pre-existing thoracic spine disability underwent a permanent increase in severity during the Veteran's period of active service. 

(e)  For any thoracic spine disability diagnosed on 
examination and determined by the examiner not to be a congenital abnormality and not to be a pre-existing disability, the examiner should express an opinion as to whether it is at least as likely as not (i.e. probability of 50 
percent or greater) that any currently diagnosed thoracic spine condition(s) had its clinical onset in service or is otherwise related to active duty, including the Veteran's in-service right shoulder injury?

(f)  If the answer to (e) is "no," is it at least as likely as 
not (i.e. probability of 50 percent or greater) that any currently diagnosed thoracic spine condition(s) was aggravated by the Veteran's right shoulder disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of severity of the back condition(s) (i.e., a baseline) before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing these opinions, the examiner should address the significance of the Veteran's claim that did not have back problems prior to service; the September 1984 entrance examination finding the Veteran's spine was normal; the Veteran's statements that he sustained an injury to his right shoulder in-service and carried heavy equipment in-service; the April 1987 X-ray, documenting moderate rotoscoliosis of the thoracic spine with convexity to the right; the October 1989 report of medical history, noting a history of swollen or painful joints and recurrent back pain; the October 1989 separation examination, finding the Veteran's spine was normal; and, the Veteran's continuous complaints and treatment for back conditions post-service, including a June 2000 diagnosis of thoracic scoliosis.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


